Citation Nr: 0733329	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1972 
to November 1976.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record does not demonstrate that at the time 
of his 18th birthday the veteran's son was permanently 
incapable of self-support.


CONCLUSION OF LAW

The criteria for recognition of the veteran's son as a 
helpless child have not been met.  38 U.S.C.A. §§ 101(4)(A), 
1521, 1522 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to February 2005 and May 2005 re-
adjudications of the veteran's claim, a December 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, pension financial status records, 
J.S.'s birth certificate, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board notes that in April 2006, the veteran 
sent private treatment records to the Board and waived his 
right to have the RO readjudicate his claim with the 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2007).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The veteran claims that his son, J.S., lived with him from 
1992 to 2000, that J.S. was diagnosed with bipolar disorder 
when he was 13, that J.S. has been in and out of mental 
institutions since that time, and that J.S. was incapable of 
self-support prior to age 18.

Improved disability pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  38 U.S.C.A. §§ 1521, 1522.  Pension benefits are 
based upon total family income and the number of dependents 
the veteran supports.  38 U.S.C.A. §§ 1521, 1522.  A 
dependent is either a veteran's spouse or child.  38 C.F.R. 
§ 3.23(d)(1) (2007).  For purposes of eligibility, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18 (a "helpless child"), or be between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 
38 C.F.R. § 3.57(a)(1).  

Various factors are for consideration in determining whether 
a child is a helpless child.  See 38 C.F.R. § 3.356.  The 
fact that a child is earning his or her own support is prima 
facie evidence that he or she is not incapable of self-
support, and incapacity for self-support will not be 
considered to exist when the child by his or her own efforts 
is provided with sufficient income for his or her reasonable 
support.  38 C.F.R. § 3.356(b)(1).  A child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  
38 C.F.R. § 3.356(b)(2).  

Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raises 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child 
for self-support is not determinable upon employment afforded 
solely upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356(b)(4).

The "focus of analysis must be on the [child's] condition at 
the time of his or her 18th birthday."  Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  Accordingly, the child's 
condition subsequent to his or her 18th birthday is not of 
concern.  If, however, the child was permanently incapable of 
self-support as of his or her 18th birthday, then evidence of 
the subsequent condition becomes relevant for determining 
whether there is improvement sufficient to render the child 
capable of self-support.  If the child is shown to be capable 
of self-support at 18, VA is not required to proceed further.  
Dobson, 4 Vet. App. at 445.

According to a birth certificate of file, the veteran's son, 
J.S., was born on November [redacted], 1977.  Accordingly, J.S. was 
18 on November [redacted], 1995.

March 1991 private medical records note J.S. was hospitalized 
for 10 days for increasing depression and suicidal ideation.  
J.S. was discharged home with a diagnosis of adjustment 
disorder with mixed disturbance of emotions.  For 
approximately 30 days in March and April 1991, J.S. was in a 
partial hospitalization program to monitor his medications.  
During that time, J.S. started back at school and was able to 
attend without apparent problems.  The discharge diagnosis 
was atypical bipolar disorder, mixed, in partial remission.  

Private medical records from April and May 1997 indicate J.S. 
received psychiatric treatment.  Private records from 
September and October 1998 indicate J.S. was hospitalized for 
psychiatric treatment twice, once for 6 days and once for 4 
days.  A February 2004 private record assessed 
schizoaffective disorder versus bipolar disorder, rule out 
schizophrenia.  March 2004 private records indicate the 
veteran was hospitalized for 13 days for psychiatric 
treatment.  The examiner noted that this was one of numerous 
admissions for J.S., noting that he had been hospitalized in 
July 2002 for 10 days and when he was 13 years old.  J.S. was 
discharged to home and the discharge diagnosis was 
schizoaffective disorder, bipolar mixed.  January 2005 
private records indicate J.S. was hospitalized.  

At the February 2006 Board hearing, the veteran testified 
that J.S. was first hospitalized at age 13 for bipolar 
disorder.  The veteran testified that J.S. lived with him 
from age 14 to age 21 and attended an alternative high 
school.  He stated that J.S. was currently in a psychiatric 
institution and that J.S. had never worked.

The Board finds that the evidence of record does not support 
a finding that J.S. was permanently incapable of self-support 
prior to age 18.  The evidence shows that J.S. lived with the 
veteran from age 14 to 21.  The evidence also showed that 
J.S. was diagnosed with bipolar disorder at age 13.  But that 
diagnosis alone does not constitute a permanent incapacity 
for self-support.  Although the veteran testified that J.S. 
had never worked and has been in and out of psychiatric 
institutions since 1995 and is currently in a psychiatric 
institution, the other evidence of record indicates that 
prior to turning 18, J.S. was hospitalized once for 10 days, 
was discharged to home, and attended an alternative high 
school.  There is no medical evidence of record that prior to 
the age of 18, J.S. was permanently incapable of self-
support.  Therefore, the remaining evidence of record is not 
for consideration.  Dobson, 4 Vet. App. at 445.  Accordingly, 
recognition of J.S. as a helpless child is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Recognition of J.S. as a helpless child on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


